Citation Nr: 0633377	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a right 
eye trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972, and September 1981 to September 1985.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

In December 2004, the Board remanded this issue on appeal to 
the RO, and denied some of the issues on appeal.  The case 
has been returned to the Board and the issue is ready for 
further review.  


FINDING OF FACT

The veteran does not have residuals of right eye trauma.


CONCLUSION OF LAW

Residuals of a right eye trauma were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Although the veteran and other lay persons are competent to 
testify as to his experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See,  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or is otherwise related 
to service is not a sufficient basis for awarding service 
connection.   

The service medical records for his first period of service 
show that the veteran was treated in service for a right eye 
injury in April 1970.  He reported that his eye injury was a 
result of getting brake fluid in his eye.  The veteran stated 
seeing a dark spot which he could manipulate back and forth.  
Upon this initial visit, the physician found no injury to the 
cornea, conjunctiva or pupil.  Within six months of the 
injury, the veteran thrice complained of and received 
treatment for pain and burning in the right eye region 
accompanied by some dizziness.  There is no further medical 
evidence to show that he had any residual complaints from his 
first separation of service in March 1972.  

The veteran's medical reenlistment examination in May 1981 
for his second period of service reported the eyes as normal.  
The veteran reported to the clinic on March 1982 to have a 
foreign body removed from his right eye. The physician noted 
redness, secretion and scar development, one day post removal 
of object.

According to the veterans' service records there were only 
two other occasions of treatment pertaining to the right eye.  
The examining physicians did not relate the symptomatology to 
any type of eye trauma  or permanent condition at the time of 
treatment.

Upon separation from his second tour of duty, the veteran 
made no complaints of symptomatology relating to eye trauma.  
Eyes were noted normal and vision was recorded as 20/20 on 
the July 1985 medical examination.  

The record does not contain any further medical evidence of 
treatment for an eye disorder until a VA eye examination was 
ordered in  July 2002 pursuant to the veteran's claim.  Upon 
examination, the  physician made a number of findings at  the 
time of his diagnosis.  He reported a mild anterior basement 
membrane irregularity in the cornea  which was asymptomatic.  
Further, retinal pigmented epithelial macular changes with 
mottling were documented.  Testing showed no metamorphopsia 
or scotoma.  Right eye floaters were complained of with mild 
vitreous degeneration shown.  Examination revealed no retinal 
tears, holes or detachment.   Hyperopia, astigmatism, and 
presbyopia were found bilaterally.

VA outpatient records dated in February 2003, indicate that 
the veteran reported seeing black lines in his right eye 
field of vision contributable to his service eye trauma. Upon 
examination, the physician reported the eyes as normal. 

The most recent VA eye examination was conducted in March 
2005.  The veteran's chief complaint was  a dark spot in his 
right eye vision that he could manipulate.  He also 
complained of pain and burning in the right eye area. Blurred 
vision and dizziness for a few seconds in duration was also a  
reported.  Upon examination, the physician diagnosed 
maculopathy.  He commented that there was mild retinal 
pigment  epithelium dropout in the right macula.  All other 
tests were normal.  The physician recorded that there were no 
signs of residual ocular trauma in the right eye.

The record shows the veteran has had some minor complaints 
concerning his right eye.  Nonetheless, the examining 
physicians have not found any signs of residuals to the right 
eye due to an inservice injury. To wit, in the March 2005 eye 
examination, the VA examiner specifically stated that there 
are no residuals of a right eye injury.  Furthermore, this 
medical evidence is uncontradicted throughout the record.  
Absent a showing of current disability that could be 
connected with service, the claim must be denied.
  
In reaching this conclusion on this issue, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996). 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio  v.  Principi, 16 
Vet. App. 183 (2002).  

Neither the veteran nor his representative has alleged any 
deficiency in the duties to notify or to assist the claimant.  
Shortly after the veteran filed his claim in February 2002, 
the RO sent a notice letter to the veteran in March 2002.  
This letter addressed the issue of service connection for a 
right eye disorder, and told the veteran what VA would do and 
what information he should provide to VA, but it did not meet 
all of the above stated notice requirements of Quartuccio.  
After the August 2002 rating decision that is the subject of 
this appeal, the veteran was given the text of 38 C.F.R. 
§ 3.159 in the statement of the case.  He was also given a 
subsequent notice letter in November 2003, concerning other 
issues then on appeal, but not the right eye.  This November 
2003 letter provided the veteran with notice which did comply 
with the statutory, regulatory, and case law standards.   A 
review of the record indicates that the veteran complied with 
requests for all pertinent medical information, and the 
regional office followed up on those requests.  Most notably, 
in correspondence dated in January 2004, the veteran stated 
he had nothing else to submit in support of his claim.  While 
these letters were provided after the initial denial, the 
Board finds that notice was ultimately provided to the 
veteran prior to the final transfer to the Board and that in 
reviewing the evidence, the appellant has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  The Board finds that the present adjudication of 
the issue on appeal will not result in any prejudice to the 
appellant.

The section 5103(a) notice did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date for service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  This veteran was not harmed by this, however, 
because service connection is denied, rendering moot the 
issues relating to rating criteria and the effective date of 
an award.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, and 
he has not identified any records which could be pertinent to 
his claim that have not been obtained.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.  


ORDER


Service connection for residuals of a right eye trauma is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


